Exhibit 10.2


CERTIFICATE OF DESIGNATION OF
RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS OF
SERIES C PREFERRED STOCK OF
INTERNATIONAL STEM CELL CORPORATION
 
The Board of Directors of International Stem Cell Corporation (the “Company”)
hereby provides for the issuance of a series of preferred stock of the Company
and does hereby fix and determine the rights, preferences, privileges,
restrictions and other matters related to said series of preferred stock as
follows:


Section 1 Designation and Amount.  The shares of such series shall be designated
as “Series C Preferred Stock” and the number of shares constituting such series
shall be Three Million (3,000,000).


Section 2 Dividends.  The Series C Preferred Stock shall not be entitled to
receive any dividends whatsoever, except as follows: If the Company declares and
pays any dividends on the Common Stock (other than a dividend payable in shares
of Common Stock), then, in that event, holders of shares of Series C Preferred
Stock shall be entitled to share in such dividends on a pro rata basis, as if
their shares had been converted into shares of Common Stock pursuant to Section
5(a) below (“Common Share Equivalents”) immediately prior to the record date for
determining the shareholders of the Company eligible to receive such dividends.


Section 3 Liquidation Preference.


(a) Preference.  In the event of any liquidation, dissolution or winding up of
the Company, either voluntary or involuntary, subject to the rights of any
holders of any debt of the Company, the holders of Series C Preferred Stock
shall be entitled to receive, prior and in preference to any distribution of any
of the assets of the Company to the holders of Common Stock by reason of their
ownership thereof, but only after payment in full of the liquidation preferences
payable to holders of any shares of Series A Preferred Stock or shares of Series
B Preferred Stock then outstanding, an amount per share equal to the sum of (i)
One Dollar ($1.00 for each outstanding share of Series C Preferred Stock (the
“Original Series C Issue Price”) (subject to adjustment of such fixed dollar
amount for any stock splits, stock dividends, combinations, recapitalizations or
the like) plus (ii) one percent (1%) of the Original Series C Issue Price for
every full two (2) calendar months from August 1, 2008 to the date of such
liquidation, dissolution or winding up of the Company.  If, upon the occurrence
of such event, the assets and funds thus distributed among the holders of the
Series C Preferred Stock shall be insufficient to permit the payment to such
holders of the full aforesaid preferential amounts, then, subject to the rights
of any debt holders of the Company and the rights of any other series of
Preferred Stock that may from time to time come into existence, the entire
assets and funds of the Company legally available for distribution shall be
distributed ratably among the holders of the Series C Preferred Stock in
proportion to the amount of such stock owned by each such holder.

 
 

--------------------------------------------------------------------------------

 

(b) Remaining Assets.  Upon completion of the distribution required by
subsection (a) of this Section 3 and any other distribution that may be required
with respect to any other series of Preferred Stock that may from time to time
come in to existence, holders of the Series C Preferred Stock shall not
participate in any distribution of such remaining assets.


(c) Mergers and Consolidations.  A merger or consolidation of the Company with
any other corporation shall not be deemed a liquidation, dissolution or winding
up of the Company within the meaning of this Section 3.


(d) Sale or Other Transfer of All or Substantially All Assets. For purposes of
this Section 3, a liquidation, dissolution or winding up of the Company shall be
deemed to include a sale, lease, transfer or other disposition of all or
substantially all of the assets of the Company, other than to a wholly-owned
subsidiary of the Company.


Section 4     Redemption.  The Series C Preferred Stock shall not be entitled to
any rights of redemption whatsoever.


Section 5     Conversion.  The holders of the Series C Preferred Stock shall
have conversion rights as follows (the “Conversion Rights”):


(a)  Right to Convert.  Subject to Sections 5(b) and 5(c), each share of Series
C Preferred Stock shall be convertible, at the option of the holder thereof, at
any time after the date of issuance of such share, at the office of the Company
or any transfer agent for such stock, into such number of fully paid and
nonassessable shares of Common Stock (“Shares”) as is determined by dividing the
Original Series C Issue Price by the Conversion Rate (defined below) applicable
to such share, determined as hereafter provided, in effect on the date the
certificate is surrendered for conversion.  The initial Conversion Rate per
share for shares of Series C Preferred Stock shall be Twenty-Five Cents ($0.25)
and shall thereafter be subject to adjustment as set forth in Section 6 below
(the “Conversion Rate”).


(b)  Minimum Conversion.  A holder of Series C Preferred Stock may not convert,
at any time, less than ten thousand shares of Series C Preferred Stock or all
shares of Series C Preferred Stock then owned by such holder, whichever amount
is less.


(c)  Mechanics of Conversion.  Before any holder of shares of Series C Preferred
Stock shall be entitled to convert the same into Shares, such holder shall
surrender the certificate or certificates therefor, duly endorsed, at the office
of the Company or of any transfer agent for the Series C Preferred Stock and
shall give written notice to the Company at its principal corporate office, of
the election to convert the same and shall state therein the number of shares of
Series C Preferred Stock to be converted and the name or names in which the
certificate or certificates for Shares are to be issued.  The Company shall, as
soon as practicable thereafter, issue and deliver at such office to such holder
of the Series C Preferred Stock, or to the nominee or nominees of such holder, a
certificate or certificates for the number of fully paid and nonassessable
shares of Common Stock to which such holder shall be entitled as aforesaid
together with a cash adjustment in respect of any fraction of a share to which
the holder shall be entitled as provided in Section 5(d), and, if less than the
entire number of shares of Series C Preferred Stock represented by the
certificate or certificates surrendered is to be converted, a new certificate
for the number of shares of Series C Preferred Stock not so converted.  For
purposes of a conversion pursuant to Section 5(a), such conversion shall be
deemed to have been made immediately prior to the close of business on the date
of such surrender of the shares of the Series C Preferred Stock to be converted,
and the person or persons entitled to receive the shares of Common Stock
issuable upon such conversion shall be treated for all purposes as the record
holder or holders of such shares of Common Stock as of such date.

 
2

--------------------------------------------------------------------------------

 

(d)  No Fractional Shares.  No fractional shares of Common Stock or scrip
representing fractional shares of Common Stock shall be issued upon any
conversion of any shares of Series C Preferred Stock.  All Shares (including
fractions thereof) issuable upon conversion of more than one share of Series C
Preferred Stock by a holder thereof shall be aggregated for purposes of
determining whether the conversion would result in the issuance of any
fractional share.  If, after the aforementioned aggregation, the conversion
would result in the issuance of any fractional share, the Company shall, in lieu
of issuing any fractional share, pay cash equal to the product of such fraction
multiplied by the fair market value per share (as determined in good faith by
the Board of Directors) of the Common Stock on the date of conversion.


(e)  Automatic Conversion.  At any time (following the date on which shares of
Series C Preferred Stock are first issued) that there are less than a total of
two hundred thousand (200,000) shares of Series C Preferred Stock outstanding,
then each remaining share of Series C Preferred Stock shall automatically be
converted into such number of fully and nonassessable shares of Common Stock as
is determined by dividing the Original Series C Issue Price by the then
applicable Conversion Rate.  The Company will not be required to issue the
certificate(s) for the shares of Common Stock issued on conversion until the
certificates for the shares of Series C Preferred Stock so converted are
surrendered at the office of the Company.


Section 6     Adjustments. The Shares into which a share of Series C Preferred
Stock is convertible and the Conversion Rate shall be subject to adjustment as
follows:


(a)           In case the Company shall (i) pay a dividend in shares of Common
Stock or make a distribution to all holders of shares of Common Stock in shares
of Common Stock, (ii) subdivide its outstanding shares of Common Stock, (iii)
combine its outstanding shares of Common Stock into a smaller number of shares
of Common Stock or (iv) issue by reclassification of its shares of Common Stock
other securities of the Company, the number of Shares issuable upon exercise of
each share of Series C Preferred Stock immediately prior thereto shall be
adjusted so that the Holder of each share of Series C Preferred Stock shall be
entitled to receive the kind and number of Shares or other securities of the
Company which he would have owned or would have been entitled to receive after
the happening of any of the events described above, had such share of Series C
Preferred Stock been converted immediately prior to the happening of such event
or any record date with respect thereto.  An adjustment made pursuant to this
paragraph (a) shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event.


(b)           In case the Company shall issue rights, options or warrants to all
holders of its shares of Common Stock, without any charge to such holders,
entitling them to subscribe for or purchase shares of Common Stock at a price
per share which is lower on the date of issuance thereof than the then current
market price per share of Common Stock (as defined in paragraph 5(d) above), the
number of Shares thereafter issuable upon the conversion of each share of Series
C Preferred Stock shall be determined by multiplying the number of Shares
theretofore issuable upon conversion of each share of Series C Preferred Stock
by a fraction, of which the numerator shall be the number of shares of Common
Stock outstanding on the date of issuance of such rights, options or warrants
plus the number of additional shares of Common Stock offered for subscription or
purchase, and of which the denominator shall be the number of shares of Common
Stock outstanding on the date of issuance of such rights, options or warrants
plus the number of shares which the aggregate offering price of the total number
of shares of Common Stock so offered would purchase at the such then current
market price per share of Common Stock.  Such adjustment shall become effective
immediately after the date such rights, options or warrants are issued,
retroactive to the record date for the determination of stockholders entitled to
receive such rights, options or warrants.

 
3

--------------------------------------------------------------------------------

 

(c)           In case the Company shall distribute to all holders of its shares
of Common Stock evidence of its indebtedness or assets (excluding regular and
ordinary cash dividends) or rights, options or warrants or convertible
securities containing the right to subscribe for or purchase shares of Common
Stock (excluding those referred to in paragraph (b) above), then in each case
the Conversion Rate shall be adjusted to a price determined by multiplying the
Conversion Rate in effect immediately prior to such distribution by a fraction,
of which the numerator shall be the then current market price per share of
Common Stock (as defined in paragraph 5(d) above) on the date of such
distribution, less the then fair value (as determined in good faith by the Board
of Directors of the Company) of the portion of the assets or evidence of
indebtedness so distributed or of such rights, options, warrants or convertible
securities applicable to one share of Common Stock, and of which the denominator
shall be such then current market price per share of Common Stock.  Such
adjustment shall be made whenever any such distribution is made, and shall
become effective on the date of distribution retroactive to the record date for
the determination of stockholders entitled to receive such distribution.


(d)           No adjustment in the number of Shares issuable hereunder shall be
required unless such adjustment would require an increase or decrease of at
least one percent (1%) in the number of Shares issuable upon the conversion of
all Series C Preferred Stock then outstanding; provided, however, that any
adjustments which by reason of this paragraph (d) are not required to be made
shall be carried forward and taken into account in any subsequent adjustment.


(e)           Whenever the number of Shares issuable upon the conversion of each
share of Series C Preferred Stock is adjusted, as herein provided, the
Conversion Rate per share of Series C Preferred Stock payable upon conversion of
each share of Series C Preferred Stock shall be adjusted (to the nearest cent)
by multiplying such Conversion Rate immediately prior to such adjustment by a
fraction, of which the numerator shall be the number of Shares issuable upon the
conversion of each share of Series C Preferred Stock immediately prior to such
adjustment, and of which the denominator shall be the number of Shares so
issuable immediately thereafter.


(f)            If the Company shall issue, after the date upon which any shares
of Series C Preferred Stock were first issued (the “Issue Date”), (i) not less
than two hundred fifty thousand (250,000) shares of Common Stock for a purchase
price per share less than the Conversion Rate in effect immediately prior to
such issuance (other than pursuant to the exercise or conversion or options,
warrants or rights outstanding as of the Issue Date), or (ii) options, warrants
or rights to purchase shares of Common Stock, or convertible securities
convertible into or exchangeable for shares of Common Stock (such options,
warrants, rights and convertible securities are hereinafter referred to
collectively as “Common Stock Rights”), which Common Stock Rights are
exercisable for or convertible into not less than two hundred fifty thousand
(250,000) shares of Common Stock at an exercise price or conversion rate per
share that is less than the Conversion Rate in effect immediately prior to such
issuance, then, in either such event, the Conversion Rate shall automatically be
adjusted to equal the purchase price of such shares or the exercise price or
conversion rate of the Common Stock Rights, as applicable.

 
4

--------------------------------------------------------------------------------

 

(g)           Whenever the number of Shares issuable upon the conversion of each
share of Series C Preferred Stock or the Conversion Rate is adjusted, as herein
provided, the Company shall promptly mail by first class mail, postage prepaid,
to each Holder, notice of such adjustment or adjustments setting forth the
number of Shares issuable upon the conversion of each share of Series C
Preferred Stock and the Conversion Rate after such adjustment, a brief statement
of the facts requiring such adjustment, and the computation by which such
adjustment was made.


(h)           For the purpose of this Section 6, the term “shares of Common
Stock” shall mean (i) the class of stock designated as the Common Stock of the
Company as of the Issue Date, or (ii) any other class of stock resulting from
successive changes or reclassifications of such shares consisting solely of
changes in par value, or from par value to no par value, or from no par value to
par value.  In the event that at any time, as a result of an adjustment made
pursuant to paragraph (a) above, the Holders shall become entitled to purchase
any shares of the Company other than shares of Common Stock, thereafter the
number of such other shares so issuable upon conversion of each share of Series
C Preferred Stock and the Conversion Rate of such shares shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions relating to the Shares contained in paragraphs (a)
through (f), inclusive, above, and the provisions of Section 7 relating to the
Shares shall apply.


(i)            Upon the expiration of any rights, options, warrants or
conversion privileges, if any thereof shall not have been exercised, the
Conversion Rate and the number of shares of Common Stock issuable upon the
conversion of a share of Series C Preferred Stock shall, upon such expiration,
be readjusted and shall thereafter be such as it would have been had it been
originally adjusted (or had the original adjustment not been required, as the
case may be) on the basis of (A) the only shares of Common Stock so issued were
the shares of Common Stock, if any, actually issued or sold upon the conversion
of such rights, options, warrants or conversion rights and (B) such shares of
Common Stock, if any, were issued or sold for the consideration actually
received by the Company upon such conversion plus the consideration, if any,
actually received by the Company for the issuance, sale or grant of all such
rights, options, warrants or conversion rights whether or not exercised,
provided, further, that no such readjustment shall have the effect of increasing
the Conversion Rate by an amount in excess of the amount of the adjustment
initially made in respect of the issuance, sale or grant of such rights,
options, warrants or conversion rights.


(j)            In case of any consolidation of the Company with or merger of the
Company into another corporation or in case of any sale or conveyance to another
entity of the property of the Company as an entirety or substantially as an
entirety, the Company or such successor or purchasing entity, as the case may
be, shall be obligated to issue to a Holder, upon conversion thereof, the same
consideration as such Holder would have owned or would have been entitled to
receive after the happening of such consolidation, merger, sale or conveyance
had such Series C Preferred Stock been converted immediately prior to such
action.  If the action involves two or more transactions involving different
consideration to holders of Common Stock, each Holder may elect which
consideration to receive pursuant to this paragraph (j).

 
5

--------------------------------------------------------------------------------

 

Section 7     Payment of Taxes.  The issuance of a stock certificate or
certificates on conversion of the Series C Preferred Stock shall be made without
charge to the converting Holder for any tax in respect of the issue
thereof.  The Holder shall be required to pay any tax which may be payable in
respect of any transfer involved in the issuance and delivery of stock in any
name other than that of the Holder.


Section 8     Reservation of Shares; Shares to be Fully Paid.  The Company shall
reserve for issuance out of its authorized but unissued shares of Common Stock,
sufficient shares to provide for the conversion of the Series C Preferred Stock
from time to time as shares of Series C Preferred Stock are presented for
conversion.  All shares of Common Stock which may be issued upon conversion of
the Series C Preferred Stock will, upon issue, be fully paid and nonassessable
and free from all taxes, liens and charges with respect to the issue thereof.


Section 9     Voting Rights.  The holders of Series C Preferred Stock shall have
no voting rights or powers except as provided in this Section 9.


(a)       Except as to matters specified in Section 9(b) below, each holder of
Series C Preferred Stock shall be entitled to vote on each matter on which
holders of shares of Common Stock are entitled to vote.  For such purposes, each
share of Series C Preferred Stock shall represent as many votes as the number of
shares of Common Stock into which it is then convertible.  Except as otherwise
expressly provided in this Section 9 or as required by law, the holders of
shares of Series C Preferred Stock and the Common Stock shall vote together as a
single class on all matters submitted to a vote of stockholders.


(b)       Each share of Series C Preferred Stock shall be entitled to one vote
on any matter relating to an adverse change in the rights of the Series C
Preferred Stock or the rights of the Holders of the Series C Preferred Stock and
on any matter as to which the approval of the holders of the Series C Preferred
Stock as a class is required by law, including, but not limited to, any increase
in the number of Series C Preferred Stock issuable by the Company.  Holders of
Series C Preferred Stock shall vote separately as a class on any such matter.
The approval of Holders of more than a majority of the then outstanding shares
of Series C Preferred Stock shall be required for any amendment to the rights of
the Series C Preferred Stock, including a material adverse change in the rights
of the Series C Preferred Stock or the rights of the Holders of the Series C
Preferred Stock.


(c)       So long as not less than 25% of the maximum number of issued shares of
Series C Preferred Stock remain outstanding, the holders of a majority of the
shares of Series C Preferred Stock, exclusively and as a separate class, shall
be entitled to nominate and elect one (1) director to serve on the Board of
Directors of the Company.  Any director elected by holders of the Series C
Preferred Stock may be removed without cause by, and only by, the affirmative
vote of a majority of the holders of the Series C Preferred Stock, given either
at a special meeting of such stockholders duly called for that purpose or
pursuant to a written consent of such stockholders.  At any meeting held for the
purpose of electing a director, the presence in person or by proxy of the
holders of a majority of the outstanding shares of Series C Preferred Stock
shall constitute a quorum for the purpose of electing such director.  A vacancy
in any directorship filled by the holders of the Series C Preferred Stock shall
be filled only by vote or written consent in lieu of a meeting of the holders of
not less than a majority of the outstanding shares of Series C Preferred Stock.

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed by
William B. Adams, its Chief Financial Officer, on this 18th day of August, 2008.


 

  By:  /s/William B. Adams                                      William B. Adams
Attest:  /s/ Jacqueline A. Adams                         
              Jacqueline A. Adams  

 
 

--------------------------------------------------------------------------------